Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  November 15, 2019

The Court of Appeals hereby passes the following order:

A20A0314. DIAMOND v. BANK OF AMERICA, N. A.

       This pro se appeal was docketed on September 3, 2019, such that appellant
Carmen Diamond’s initial brief was due on September 23. See Court of Appeals Rule
23 (a). On that date, Diamond moved for an extension to file her initial brief, which
the Court granted until October 23, 2019. As of November 4, 2019, however,
Diamond had neither filed a brief nor asked for a second extension of time.


       Court of Appeals Rule 23 (a) provides that an appellant’s failure to file a timely
brief, “unless extended upon motion for good cause shown, may result in the
dismissal of the appeal[.]” This appeal is hereby DISMISSED for failure to file an
initial brief. Id.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          11/15/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.